In re BASF Corporation; Bayer Crop-Science, Inc., as successor to Rhone-Pou-lenc AG Company, f/k/a Amchem Products, Inc., f/k/a Benjamin Foster Company; Borg-Warner Corporation by Borgwarner Morse Tec. Inc. (Successors); Chevron Or-onite Company LLC; El Paso Energy E.S.T. Company, as trustee for the EPEC Oil Liquidating Trust; ExxonMobil Corporation; Honeywell International, Inc.; Murphy Oil USA, Inc.; Reilly-Benton Company, Inc.; Riley Power, Inc. f/k/a Babcock Borsig Power, Inc. f/k/a DB Riley, Inc. a/k/a Riley Stoker Corporation; Shell Oil Company, individually and as successor in interest to Shell Chemical Corporation; Texaco Inc.; Union Carbide Corporation; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. C, No. 2007-15814; to the Court of Appeal, Fourth Circuit, No. 2012-C-1344.
Stay denied; writ denied.